Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application is being examined under the pre-AIA  first to invent provisions. 
2.     Applicants’ response and amendment of 6/28/2021 is acknowledged. Claim 5 has been amended. 
Status of the Claims
3.      Claims 1-14 are pending in this application. Claim 5 has been amended. 
Claims 5-13 are under consideration. Claims 1-4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/17/2020.
Information Disclosure Statement
4.  Three information disclosure statements (IDS) submitted on 10/12/2021was filed after the allow ability notice on 10/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. See attached initialed copies.
Rejections Withdrawn
Claim Rejections - 35 USC § 103
5.  Rejection of claims   5-13  under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Pastan et al.( US Patent 7,375,183 filed 10/05/2000) in view of Paterson (US Patent 6,051,237 filed  11/8/1994)  and Pardoll (Nature Review Immunology VOLUME 2 | APRIL 2002|) is withdrawn in view in Applicants’ response  and amendment of 6/28/2021. 
EXAMINER’S AMENDMENT
6.  Authorization for this examiner’s amendment was given in an interview with Peter F. Corless Reg # 33,800.
a)  Please, cancel withdrawn claims 1-4 and 14. 
b) Please, amend claims 5-13 as following:
An immunogenic composition which induces a CD8™ T cell or CD4" T cell response, comprising: a polypeptide comprising a human leukocyte antigen (HLA) Class I- or Class II restricted mesothelin; and
a carrier for stimulating a CD8" T cell or CD4* T cell immune response, wherein the carrier is selected from the group consisting of: 
 a) a protein that is fused to the polypeptide, said protein selected from the group consisting of CD40, CD40 ligand, OX-40, OX-40 ligand, CTLA-4 antagonist, and GM-CSF; and 
(b) a  bacterial cell that is transformed to express the polypeptide; and
(c) an  antigen presenting cell on whose surface the polypeptide is bound.
Claim 6. (Currently amended)  The immunogenic composition of claim 5 wherein the carrier is CD40 or CD40 ligand.
Claim 7. (Currently amended) The immunogenic composition of claim 5 wherein the carrier is OX-40 or OX-40 ligand.
Claim 8. (Currently amended) The immunogenic composition of claim 5 wherein the carrier is a CTLA-4 antagonist.
Claim 9. (Currently amended) The immunogenic composition of claim 5 wherein the carrier is GM-CSF.
Claim 10. (Currently amended) The immunogenic composition of claim 5, which comprises a bacterial cell.
Claim 11. (Currently amended) The immunogenic composition of claim 5 wherein the carrier is an antigen-presenting cell.
Claim 12. (Currently amended) The immunogenic composition of claim 10 wherein the bacterium is selected from the group consisting of: Listeria monocytogenes, Shigella flexneri, E. coli, Yersinia enterocolitica, Salmonella typhimurium, Salmonella typhi, and mycobacterium.
Claim 13. (Currently amended) The immunogenic composition of claim 12 wherein the bacterium is Listeria monocytogenes.
Allowable Subject Matter
7.     Claims 5-13 are allowed. The claims renumbered 1-9 respectively.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
November 14, 2021

/JANA A HINES/Primary Examiner, Art Unit 1645